         Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 1 of 30
                                                             USDC-SDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                 DOC#:
SOUTHERN DISTRICT OF NEW YORK                                DATE FILED: 7/28/2020




 PERRY LOPEZ,

                              Plaintiff,

                       v.
                                                             No. 17-CV-9205 (RA)
 NEW YORK CITY DEPARTMENT OF
 EDUCATION, JENNIFER ADE, Principal                         OPINION & ORDER
 P.S. 46, AND NITZA BELLAMY, Asst.
 Principal P.S. 46,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

       Plaintiff Perry Lopez, proceeding pro se, filed this action against his employer, the New

York City Department of Education (the “DOE”), as well as P.S. 46 Principal Jennifer Alexander-

Adé (sued as Jennifer Ade) and Assistant Principal Nitza Gonzalez (sued as Nitza Bellamy),

asserting claims for age discrimination and retaliation under the Age Discrimination in

Employment Act (“ADEA”) and retaliation under the Americans with Disabilities Act (“ADA”)

and the Rehabilitation Act of 1973 (“Rehabilitation Act”). Defendants move to dismiss the

Amended Complaint pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). For the

following reasons, Defendants’ motion is granted.
            Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 2 of 30




                                        FACTUAL BACKGROUND 1

         Plaintiff is a special education teacher who was employed by the DOE at P.S. 46, a school

in the Bronx, New York, for 12 years. AC ¶ 8. According to Plaintiff, while employed at P.S. 46,

he was––at age 57, see Opp’n at 4––“the oldest special education teacher at the school with the

highest salary,” AC ¶ 9.

         Plaintiff alleges that, during his time at P.S. 46, he was denied career advancements due to

his age. See id. ¶ 10. For example, he maintains that several younger teachers were promoted to

lead teacher during the 2016-2017 school year “despite the fact that they were less-experienced

and less-qualified than [he was],” id., and despite the fact that “Plaintiff repeatedly sought these

lead teacher positions and asked [the P.S. 46] administration about his eligibility for these

positions,” Opp’n at 4. In particular, Plaintiff identifies four younger teachers who were allegedly

promoted in the 2016-2017 school year: (1) Leslie Levy (“under 40 years old”), an ESL teacher

for fourth grade who was promoted to “lead positions . . . and conducted workshops”; (2) Paula

Faulkner (approximately 35 years old), a fourth grade teacher who was “given lead teacher



1
 The following facts are drawn from Plaintiff’s Amended Complaint, Dkt. 25 (“AC”), his opposition to the motion to
dismiss and the exhibits attached thereto, Dkt. 38 (“Opp’n”), and the exhibits attached to his initial complaint, Dkt. 1
at 8-13. See Gill v. Mooney, 824 F.2d 192, 195 (2d Cir. 1987) (considering the allegations in a pro se plaintiff’s
opposition on a motion to dismiss in addition to those in his complaint). Plaintiff’s factual allegations are assumed to
be true for the purpose of resolving this motion. See Stadnick v. Vivint Solar, Inc., 861 F.3d 31, 35 (2d Cir. 2017).
Plaintiff has also attached excerpts from several emails to his opposition. These emails are comprised of Special Ed
Complaint and Safety/Discipline Report Forms Plaintiff filed with the United Federation of Teachers, Opp’n at A-001,
A-003-12, an email Plaintiff sent to UFT representative Matt Carioscia, id. at A-016, emails Plaintiff sent to the UFT
Liaison to the Division of Specialized Instruction and Student Support, id. at A-020-22, correspondence between
Plaintiff and Alexander-Adé, id. at A-002, A-014-15, A-018, A-025-27, emails Plaintiff sent to the “Title IX Inquiries”
DOE email address, id. at A-017, A-019, an email from P.S. 46 Assistant Principal Rena Westberry requesting
documents for a student in Plaintiff’s classroom, id. at A-023-24, and a parental notification of a Behavioral
Intervention Planning/Review meeting, id. at A-028. As they may be considered “integral to the Amended
Complaint,” Westbrooke v. Bellevue Hosp. Ctr., No. 16-CV-9845 (RA), 2018 WL 4189514, at *3 (S.D.N.Y. Aug. 31,
2018), the Court will consider these emails in light of the well-established principle that pro se litigants are afforded
“special solicitude” and that their submissions “must be construed liberally and interpreted ‘to raise the strongest
arguments that they suggest,’” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (citation
omitted).
                                                           2
          Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 3 of 30




positions . . . to conduct workshops”; (3) Ms. Del Toro (“under 40 years old”), an “ELA cluster

grade teacher,” who “taught ELA subjects with less burdensome assignments”; and (4) Kilmey

Moreno (“under 30 years old”), who “was made an ELA coach.” Id.; see also AC ¶ 10.

Additionally, Plaintiff contends that he “was assigned the most severely behaviorally challenged

students in the school.” Opp’n at 4. By way of comparison, he asserts that Cleo Cabral, an ESL

teacher under 40 years of age, “was given [a] smaller class setting in a cluster environment . . .

while Plaintiff remained in classes with very different students,” which left Cabral in “a far less

strenuous position.” Id. at 5.

       Plaintiff further alleges that he was subjected to retaliatory action as a result of “over a

hundred” complaints he “routinely” made via email throughout his time at P.S. 46. AC ¶ 11. Such

complaints were allegedly made “about the treatment and safety of students with special needs at

his school.” Id. For example, on November 22, 2016, Plaintiff emailed Defendant Alexander-Adé

informing her that a “Paraprofessional” had not been present during school dismissal, which had

compromised “student safety.” Opp’n at A-026. Plaintiff contends that Alexander-Adé “would

routinely dismiss Plaintiff’s complaints and never acted on his complaints.” AC ¶ 13. He also

contends that Defendants “issu[ed] him less-than-effective or unsatisfactory observations.” Id. ¶

14. After one observation by Defendant Gonzalez, for instance, Plaintiff emailed Alexander-Adé

and complained that Gonzalez’s failure to “de-escalate [a] potentially dangerous situation[]”

during her observation had “compromised” the “safety of all students involved.” Opp’n at A-002.

He thus requested that “Informal/Formal Observations be conducted by another supervisor because

Ms. [Gonzalez] was not acting ‘In Good Faith,’ and may retaliat[e] in the future, due to the nature

of [his] e-mail.” Id.



                                                3
          Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 4 of 30




       Plaintiff similarly asserts that he “made repeated complaints” to the United Federation of

Teachers (“UFT”) concerning “the school’s lack of compliance to students’ special education

requirements and . . . child endangerment.” AC ¶ 12. On January 11, 2017, for instance, Plaintiff

emailed UFT Liaison to the Division of Specialized Instruction and Student Support Kerry Yefet,

alleging that Gonzalez had “[done] nothing” when a student acted violently during a classroom

observation, and that she was thereby “setting [him] up for failure.” Opp’n at A-022. He emailed

Yefet again on January 12, 2017 regarding a student who was assigned to his classroom but did

not have an Individualized Education Program (“IEP”) or records from his former teacher. Id. at

A-021. In addition, in February 2017, Plaintiff filed two Special Ed Complaint Forms regarding

a “student placed in [his] classroom without the mother’s full consent,” see id. at A-009, stating

“[t]he child is academically and behaviorally challenged. It is not fair to the student for falling

further behind with the curriculum. We are violating his mandates,” id. at A-011. Plaintiff also

filed Safety/Discipline Report Forms with the UFT concerning unspecified incidents on January

17 and January 19, 2017. See id. at A-003-07. On January 10, 2017, he filed a Special Ed

Complaint Form with the UFT concerning an “informal rating” that was “not indicative of [his]

Teacher Lesson observation.” See id. at A-001.

       Plaintiff was “ultimate[ly] remov[ed]” from P.S. 46 following an incident with a student

that occurred in and around his classroom on October 5, 2016. See AC ¶¶ 15-16, 24; Opp’n at 2.

Plaintiff asserts that, on October 5, 2016, he removed a student from his classroom because he

believed that the student “was about to erupt into a violent and aggressive rage.” AC ¶ 17. He

contends that Defendants Alexander-Adé and Gonzalez subsequently conducted an investigation

into the incident, id. ¶ 18, even though “other teachers at the school routinely engage[d] in the

same or worse behavior as Plaintiff and [did] not receive any discipline or repercussions,” id. ¶ 23.

                                                 4
         Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 5 of 30




As to these “other teachers,” Plaintiff alleges in particular that “Mr. Rosado, the Dean of

Discipline, once restrained a female third-grade student by the neck yet was never investigated,”

and that “Mr. Arroyo, a science teacher, and Mr. Scarantino, a testing coordinator, routinely

restrained student JB, yet were never investigated.” Id.

       Defendants’ investigation “eventually concluded that [Plaintiff had] engaged in

misconduct.” Id. ¶ 18. On December 1, 2016, Alexander-Adé emailed him “the report from the

corporal punishment allegation that was lodged against [him].”         Opp’n at A-025.     Shortly

thereafter, on January 10 and 19, 2017, Plaintiff reportedly emailed Superintendent Maribel Hulla

concerning Defendants’ alleged retaliation, as well as about “special-education violations and

safety risks to children,” and “an incident involving a student in his classroom” that apparently

demonstrated that his “supervisor [had] not been effective . . . with school violence.” AC ¶¶ 20-

21. He also filed Safety/Discipline Report Forms related to the October 5, 2016 incident and

subsequent investigation. For instance, on February 17, 2017, Plaintiff complained that he had

been “falsely accused of corporal punishment by several co-workers,” and that Gonzalez had

“conducted [the] investigation with possible retaliation.” Opp’n at A-010.

       On January 23, 2017, Defendants issued Plaintiff a “letter to file,” which “substantiat[ed]

the investigation related to the October 5, 2016 incident” and indicated that “he could face

disciplinary charges leading to his termination” as a result of their conclusions. AC ¶ 22. In an

email sent to “Title_IX_Inquiries@schools.nyc.gov” (“Title IX Inquiries”) that same day, Plaintiff

argued that he had been “wrongfully accused of ‘grabbing a child by the collar.’” Opp’n at A-017.

He also alleged that Gonzalez had “secretly” interviewed his students, and that she “ha[d]

demonstrated acts of retaliation against [him]” by giving him “an evaluation for 90 minutes while

a student in [his] classroom was threatening to ‘kill his classmates,’” as well as by giving him “a

                                                5
             Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 6 of 30




poor rating” and using “poor judgment . . . in rating a teacher that was under a hostile situation.”

Id.

        In June 2017, Plaintiff was served with disciplinary charges pursuant to Education Law §

3020-a (“Section 3020-a”). AC ¶ 24. He has been assigned to the “Absent Teacher Reserve”

(“ATR”) pool ever since. See id. ¶ 29. Following the Section 3020-a hearing that occurred in July

and August 2017, Plaintiff was suspended for 15 days without pay. See id. ¶¶ 26, 28. Plaintiff was

then “ultimate[ly] remov[ed]” from P.S. 46 in November 2017. See Opp’n at 2. Plaintiff has

apparently “filed an Article 75 special proceeding” challenging the Section 3020-a decision. AC

¶ 34.

                                  PROCEDURAL HISTORY

        On August 17, 2017, Plaintiff filed an EEOC complaint against Defendants, alleging, inter

alia, age discrimination and retaliation related to his complaints about unsafe school conditions.

See Dkt. 1 at 8-11. The EEOC issued Plaintiff a Notice of Right to Sue on August 24, 2017. See

id. at 12.

        Plaintiff initiated this action on November 22, 2017, asserting claims under the ADEA and

state and city human rights laws. See Dkt. 1. On June 26, 2019, the Court granted Defendants’

motion to dismiss Plaintiff’s complaint. See Dkt. 22. The Court dismissed Plaintiff’s claims as to

the individual defendants, Jennifer Alexander-Adé and Nitza Gonzalez, with prejudice, but granted

Plaintiff leave to amend the complaint as to the DOE. See id. at 10.

        Plaintiff filed the Amended Complaint––the operative complaint––on August 19, 2019,

asserting claims against the DOE under the ADEA, as well as against the DOE and the individual




                                                 6
           Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 7 of 30




defendants under the ADA and the Rehabilitation Act. See Dkt. 25. 2 On November 4, 2019,

Defendants moved to dismiss the Amended Complaint pursuant to Rules 12(b)(1) and 12(b)(6). 3

See Dkt. 28. Plaintiff filed an opposition on January 2, 2020, Dkt. 38, to which Defendants replied

on January 30, 2020, Dkt. 41.

                                            LEGAL STANDARDS

         To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a complaint

must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). In the discrimination context, “a plaintiff must plead ‘factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.’” Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 86 (2d Cir. 2015)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “While ‘detailed factual allegations’ are not

required, ‘a formulaic recitation of the elements of a cause of action will not do.’” Id. (quoting

Twombly, 550 U.S. at 555). Additionally, on a motion to dismiss, the Court must “accept[] all

factual allegations as true, but ‘giv[e] no effect to legal conclusions couched as factual

allegations.’” Stadnick, 861 F.3d at 35 (quoting Starr v. Sony BMG Music Entm’t, 592 F.3d 314,

321 (2d Cir. 2010)).

         In evaluating a motion to dismiss, a “district court is normally required to look only to the

allegations on the face of the complaint.” Roth v. Jennings, 489 F.3d 499, 509 (2d Cir. 2007).

However, a court may also consider “documents attached to the complaint as an exhibit or


2
 Although Plaintiff states in his opposition that Defendants have violated the “New York State and City Human
Rights Law” as well, see Opp’n at 1, the Amended Complaint does not actually assert claims under the New York
State Human Rights Law, N.Y. Exec. Law §§ 290-97, or the New York City Human Rights Law, N.Y. City Admin.
Code §§ 8-101-131.
3
  While Defendants technically assert that their motion is based on both Rule 12(b)(1) and Rule 12(b)(6), see Mot. at
2; Reply at 1, they have not clearly articulated any arguments under 12(b)(1), and subject matter jurisdiction is not
lacking here.
                                                         7
          Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 8 of 30




incorporated in it by reference,” as well as “documents either in plaintiffs’ possession or of which

plaintiffs had knowledge and relied on in bringing suit.” Chambers v. Time Warner, Inc., 282 F.3d

147, 153 (2d Cir. 2002) (citations omitted). Documents extraneous to the Amended Complaint

may be considered if they are “integral to the Amended Complaint, relevant, accurate, and

authentic.” Westbrooke, 2018 WL 4189514, at *3. In the case of a pro se plaintiff, moreover, these

principles must be balanced against “the policy permitting courts to consider facts alleged for the

first time in a pro se plaintiff’s opposition to a motion to dismiss, and the mandate that ‘the

submissions of a pro se litigant must be construed liberally and interpreted to raise the strongest

arguments that they suggest.’” Elliott v. Nestle Waters N. Am. Inc., No. 13 Civ. 6331 (RA), 2014

WL 1795297, at *7 (S.D.N.Y. May 6, 2014) (citations omitted).

                                           DISCUSSION

I.     Timeliness and Administrative Exhaustion

       First, contrary to Defendants’ contentions, see Mot. at 6, 13, the Court concludes that

Plaintiff’s claims are timely and do not fail on exhaustion grounds.

       A. ADEA

       “A plaintiff seeking to recover under the ADEA must file a discrimination charge with a

state agency within 300 days of the occurrence of the allegedly unlawful employment practice.”

Boonmalert v. City of New York, 721 F. App’x 29, 31 (2d Cir. 2018) (summary order) (quoting

Kassner v. 2nd Ave. Delicatessen, Inc., 496 F.3d 229, 237 (2d Cir. 2007)). “Discrete acts such as

termination, failure to promote, denial of transfer, or refusal to hire” constitute separate actionable

employment practices, which may not be considered if time-barred. See Nat’l R.R. Passenger

Corp. v. Morgan, 536 U.S. 101, 114 (2002). Plaintiff filed a charge with the EEOC on August 17,

2017, and commenced the instant action on November 22, 2017. Accordingly, any discrete

                                                  8
           Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 9 of 30




discriminatory or retaliatory actions that occurred prior to October 21, 2016––i.e., 300 days before

August 17, 2017––are barred by the ADEA’s 300-day statute of limitations. See Boonmalert, 721

F. App’x at 31.

         Defendants maintain that the Court should dismiss Plaintiff’s ADEA claims to the extent

that they relate to events that occurred on “unspecified dates” because Plaintiff fails to allege that

such “claims occurred within the statute of limitations.” Mot. at 7. Drawing all reasonable

inferences in Plaintiff’s favor, however, his claims––even those based on events that occurred on

“unspecified dates”––do not appear to be time-barred. Aside from the October 5, 2016 incident,

the specific dates that Plaintiff includes in his Amended Complaint all fall within the limitations

period, as they allegedly occurred between December 2016 and November 2017. See AC ¶¶ 8-

34. 4 Although the October 5, 2016 incident itself is outside of the statute of limitations period, the

claimed retaliation is alleged to have occurred after October 21, 2016. See, e.g., id. at ¶¶ 22, 24.

Similarly, although Plaintiff refers, without any specific dates, to several promotions of younger

colleagues that occurred during the “2016-17 school year,” see Opp’n at 4-5, the Court reasonably

infers that these events may well have occurred after October 21, 2016 as well. See, e.g., Cabrera

v. New York City, No. 04 Civ. 2688 (RWS), 2004 WL 2053224, at *9 (S.D.N.Y. Sept. 13, 2004)

(concluding that plaintiff’s “failure to specify the dates relevant to the allegations” in her complaint

did not merit dismissal under Rule 12(b)(6)). Thus, Plaintiff’s claims under the ADEA are not

deemed time-barred for purposes of this motion.




4
  For the most part, the conduct encompassed in the attached emails falls within the statute of limitations period. See
Opp’n at A-001-28. To the extent that these emails fall outside of this period––such as emails from Assistant Principal
Rena Westberry, which are not dated but refer to deadlines on May 23, 2016, see id. at A-023, an email from Alexander-
Adé dated January 26, 2016, id. at A-018, and notification of a Behavioral Intervention meeting on October 11, 2016,
id. at A-028––the Court will not consider them for the purposes of his ADEA claims.
                                                          9
         Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 10 of 30




       B. ADA

       As a preliminary matter, Plaintiff does not specify under which Title of the ADA he brings

his retaliation claim. See AC ¶¶ 37-39. The Court assumes, however, that Plaintiff’s ADA claim

arises under Title V, which generally prohibits retaliation against conduct made unlawful by the

ADA, in combination with Title II, which governs the provision of public services. See 42 U.S.C.

§ 12203(a) (“No person shall discriminate against any individual because such individual has

opposed any act or practice made unlawful by this chapter[.]”); 42 U.S.C. § 12132 (“[N]o qualified

individual with a disability shall . . . be excluded from participation in or be denied the benefits of

the services, programs, or activities of a public entity, or be subjected to discrimination by any

such entity.”).   Indeed, Defendants assume that Plaintiff’s ADA-related allegations concern

retaliation in response to his purported objection to Title II violations, see Mot. at 14-15, which

Plaintiff does not dispute, see Opp’n at 5-7. Moreover, Plaintiff’s complaints relate to the treatment

of students in a public school, rather than any discrimination he himself suffered based on a

disability. Such practices are proscribed by Title II. See Volpe v. N.Y.C. Dep’t of Educ., 195 F.

Supp. 3d 582, 593 (S.D.N.Y. 2016) (“[T]he practices [Plaintiff] allegedly opposed related to the

provision of special education services to students by a public entity . . . . Those practices were

thus prohibited by Title II.”) (citations omitted).

       The administrative procedures and statutes of limitations for retaliation claims under Title

V depend on the underlying Title that the protected activity concerned. See Purcell v. N.Y. Inst. of

Tech. - Coll. of Osteopathic Med., 931 F.3d 59, 63 (2d Cir. 2019) (statute of limitations); McInerney

v. Rensselaer Polytechnic Inst., 505 F.3d 135, 138 (2d Cir. 2007) (administrative exhaustion). As

to the statute of limitations, the Second Circuit recently clarified that while employment

discrimination claims under Title I of the ADA are subject to a “180-day or 300-day time limit

                                                  10
         Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 11 of 30




within which a plaintiff must file a complaint with the EEOC,” other ADA claims are subject to

New York’s three-year statute of limitations. Purcell, 931 F.3d at 63 & n.16. Because the earliest

date alleged in the Amended Complaint is October 5, 2016, AC ¶ 15, Plaintiff’s ADA claims are

not time-barred under the applicable three-year statute of limitations.

       As to administrative exhaustion, because the text of Title II does not mandate filing a

complaint with the EEOC prior to suit, see 42 U.S.C. § 12133, the Second Circuit has “strongly

suggested that Title II does not impose an exhaustion requirement.” Mary Jo C. v. N.Y. State &

Local Ret. Sys., 707 F.3d 144, 170 n.11 (2d Cir. 2013). Other courts have similarly held that Title

II imposes no such requirement. See, e.g., Volpe, 195 F. Supp. 3d at 594 (“[N]othing in the ADA

required [plaintiff] to exhaust her Title V claims predicated on Title II rights before filing the

instant suit.”). Plaintiff’s retaliation claim under the ADA is therefore not precluded by his failure

to include it in his EEOC charge.

       C. Rehabilitation Act

       Although the Amended Complaint does not specify on which provision of the

Rehabilitation Act Plaintiff bases his claim, see AC ¶¶ 40-42, Plaintiff’s opposition refers to

Section 504 of the Act, see Opp’n at 5. The Court thus assumes that his Rehabilitation Act claim

is brought under Section 504. As Defendants rightly note, claims under the Rehabilitation Act in

New York are subject to a three-year statute of limitations period. See Mot. at 6; see also Stropkay

v. Garden City Union Free Sch. Dist., 593 F. App’x 37, 41 (2d Cir. 2014) (summary order).

Moreover, the Rehabilitation Act does not contain an exhaustion requirement. See Costabile v.

N.Y.C. Health & Hosps. Corp., 951 F.3d 77, 81-82 (2d Cir. 2020) (“[W]e have never held that a

Rehabilitation Act claim against a non-federal employer is subject to an administrative exhaustion

requirement, nor is there any statutory basis for imposing one.”). Plaintiff’s claims under the

                                                 11
           Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 12 of 30




Rehabilitation Act are thus neither time-barred nor unexhausted based on the allegations in the

Amended Complaint.

II.      Plaintiff’s Age Discrimination Claim under the ADEA

         Construing his allegations liberally, Plaintiff appears to allege age discrimination under

two separate theories: failure to promote and disparate impact. The Court addresses each in turn.

         A. Failure-to-Promote Claim

         Plaintiff appears to base his ADEA discrimination claim––at least in part––on his alleged

failure to be promoted to “lead teacher.” Although the ADEA makes it unlawful for an employer

to “discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s age,” 29 U.S.C. § 623(a)(1), Plaintiff does

not successfully plead age discrimination based on any failure to be promoted. To plead a plausible

failure-to-promote claim, a plaintiff must allege facts from which the Court may conclude: “(1)

that he is a member of a protected class; (2) that he applied for a promotion to a position for which

he was qualified; (3) that he was rejected for the position; and (4) after this rejection, the position

was filled by someone outside the protected class who was similarly or less well qualified than the

plaintiff.” Brophy v. Chao, No. 17-CV-9527 (CS), 2019 WL 498251, at *4 (S.D.N.Y. Feb. 7, 2019)

(citation omitted). In most cases, a plaintiff must allege in particular “that she or he applied for a

specific position or positions and was rejected therefrom, rather than merely asserting that on

several occasions she or he generally requested promotion.” Dawson v. N.Y.C. Transit Auth., 624

F. App’x 763, 769 (2d Cir. 2015) (summary order) (quoting Brown v. Coach Stores, Inc., 163 F.3d

706, 710 (2d Cir. 1998)). 5


5
 A plaintiff need not allege a “specific application,” however, if “(1) the vacancy at issue was not posted, and (2) the
employee either had (a) no knowledge of the vacancy before it was filled or (b) attempted to apply for it through

                                                          12
          Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 13 of 30




         While Plaintiff asserts that he “sought to become a lead teacher,” AC ¶ 10, and that he

“repeatedly sought these lead teacher positions and asked [the] administration about his eligibility

for these positions,” Opp’n at 4, he does not allege the specific positions to which he applied or

the manner in which he did so. In fact, he does not plead that he actually applied for the position

of lead teacher, let alone that he was rejected from that position. See, e.g., Anderson v. Davis Polk

& Wardwell LLP, 850 F. Supp. 2d 392, 413-14 (S.D.N.Y. 2012) (dismissing failure-to-promote

claim where plaintiff asked his supervisor “why don’t you just give me the job” but did not allege

that he had applied); Shah v. Tunxis Cmty. Coll., No. 14-CV-00712 (MPS), 2015 WL 4254909, at

*5 (D. Conn. July 14, 2015) (dismissing failure-to-promote claim where plaintiff merely stated

that he “had previously expressed interest” in a promotion). Because Plaintiff has not adequately

pled that he applied for and was rejected from any particular position, his assertion that younger

teachers––Ms. Levy, Ms. Faulkner, Ms. Del Toro, and Ms. Moreno––were promoted “despite the

fact that they were less-experienced and less-qualified,” AC ¶ 10; Opp’n at 4, is insufficient to

support a failure-to-promote claim. Plaintiff’s ADEA claim based on any alleged failure-to-

promote thus fails. To the extent that Plaintiff seeks to amend this claim, he shall plead specific

details as to the particular “lead teacher” positions he sought, including what positions were

available, when they were available, when he sought the positions, with whom he spoke about

them, and what responses he received.



informal procedures endorsed by the employer.” Petrosino v. Bell Atl., 385 F.3d 210, 227 (2d Cir. 2004). Plaintiff
pleads no facts that would support application of these exceptions here. Indeed, while courts in this Circuit have
permitted exceptions to the “specific application” requirement in certain situations, those cases have nonetheless
involved more detailed allegations as to the timing and manner in which the positions were sought. See, e.g., Stewart
v. City of New York, No. 11 Civ. 6935 (CM), 2012 WL 2849779, at *6 (S.D.N.Y. July 10, 2012) (finding claim met
“specific application” requirement at the pleading stage when plaintiff alleged that he “complained about the failure
to promote him” on a specific date); Dawson, 624 F. App’x at 769 (waiving “specific application” requirement where
“Plaintiff ha[d] alleged a four-year campaign of letter-writing, phone calls, and in-person meetings to secure . . .
restoration to his previous position”).
                                                        13
         Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 14 of 30




       B. Disparate Impact Claim

       To state a prima facie case for age discrimination, a plaintiff must demonstrate that (1) he

“was within the protected age group”; (2) he “was qualified for the position”; (3) he “experienced

[an] adverse employment action”; and (4) “such action occurred under circumstances giving rise

to an inference of discrimination.” Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 107 (2d Cir.

2010). “[A]t the motion to dismiss stage, an ADEA plaintiff need not plead every element of a

prima facie case, only facts which plausibly suggest that (1) the employer took an adverse action

and (2) age was the ‘but for’ cause of that adverse action.” Boonmalert, 721 F. App’x at 32. “[T]he

complaint need not give plausible support to the ultimate question of whether the adverse

employment action was attributable to discrimination,” but rather, “need only give plausible

support to a minimal inference of discriminatory motivation.” Littlejohn v. City of New York, 795

F.3d 297, 311 (2d Cir. 2015). It is uncontested that Plaintiff, at age 57, was within the protected

age group, and that he was qualified for his position at P.S. 46. The issues before the Court are

thus whether Plaintiff has plausibly alleged that he suffered an adverse employment action and

that his age was the “but for” cause of that action.

               1. Adverse Employment Action

       For purposes of a discrimination claim, “[a] plaintiff sustains an adverse employment

action if he or she endures a materially adverse change in the terms and conditions of employment.

To be materially adverse[,] a change in working conditions must be more disruptive than a mere

inconvenience or an alteration of job responsibilities.” Boonmalert, 721 F. App’x at 32 (quoting

Kassner, 496 F.3d at 238). Examples of adverse employment actions include “termination of

employment, a demotion evidenced by a decrease in wage or salary, a less distinguished title, a

material loss of benefits, significantly diminished material responsibilities, or other indices unique

                                                 14
           Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 15 of 30




to a particular situation.” Johnson v. Morrison & Foerster LLP, No. 14-CV-428 (JMF), 2015 WL

845723, at *4 (S.D.N.Y. Feb. 26, 2015) (citation omitted). Here, Plaintiff plausibly alleges adverse

employment actions based on the investigation of the October 5, 2016 incident and the subsequent

imposition of Section 3020-a charges, as well as the 15-day suspension without pay following the

Section 3020-a hearing. See Opp’n at 2. 6

         First, Defendants’ investigation of Plaintiff’s “incident” and the subsequent imposition of

3020-a charges qualify as adverse employment actions because Plaintiff has plausibly alleged that

the disciplinary charges resulted in a “materially adverse change” to his employment, Boonmalert,

721 F. App’x at 32, i.e. the 15-day suspension without pay, AC ¶ 28. Indeed, courts in this Circuit

have presumed that the imposition of Section 3020-a charges constitutes a materially adverse

employment action for the purposes of an ADEA claim. See, e.g., Nuchman v. City of New York,

No. 09-CV-2392 (CBA), 2015 WL 13022716, at *10 (E.D.N.Y. Aug. 25, 2015) (assuming that

Plaintiff established the first element of a prime facie case for discrimination under the ADEA and

ADA for her claim relating to the imposition of Section 3020-a charges), aff’d, 639 F. App’x 48

(2d Cir. 2016). Similarly, courts have also held that imposition of such charges qualify as adverse

actions under related statutes and laws. See e.g., Burkybile v. Bd. of Educ. of Hastings-On-Hudson



6
  To the extent that Plaintiff alleges that the issuance of “less-than-effective or unsatisfactory observations,” AC ¶ 14,
or the assignment of “the most severely behaviorally challenged students in the school,” Opp’n at 4, constitute
“adverse employment actions,” those allegations fail. See, e.g., Weeks v. N.Y. State (Div. of Parole), 273 F.3d 76, 86
(2d Cir. 2001) (“It hardly needs saying that a criticism of an employee (which is part of training and necessary to allow
employees to develop, improve and avoid discipline) is not an adverse employment action.”) abrogated on other
grounds by Nat’l R.R. Passenger, 536 U.S. at 101; Smith v. City of New York, 385 F. Supp. 3d 323, 336 (S.D.N.Y.
2019) (“A Plaintiff’s subjective ‘dissatisfaction with the work assigned,’ absent some evidence that the assignment
materially worsened Plaintiff’s working conditions, ‘is insufficient to make out an adverse employment action.’”)
(citation omitted). Among other things, Plaintiff has not alleged that any of these actions resulted in a reduction in his
wages, benefits, or job responsibilities. Cf. Shapiro v. N.Y.C. Dep’t of Educ., 561 F. Supp. 2d 413, 423 (S.D.N.Y. 2008)
(finding an issue of material fact existed as to whether unsatisfactory end-of-year ratings were adverse employment
actions because plaintiffs provided evidence of consequences of such ratings on, inter alia, lost pension benefits, lost
income, and removal from extracurricular paid positions).
                                                           15
           Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 16 of 30




Union Free Sch. Dist., 411 F.3d 306, 314 (2d Cir. 2005) (finding that Section 3020-a hearing was

an adverse employment action in a First Amendment retaliation claim); Senno v. Elmsford Union

Free Sch. Dist., 812 F. Supp. 2d 454, 473 (S.D.N.Y. 2011) (stating that imposition of Section 3020-

a charges was an adverse employment action for Title VII retaliation claim). The investigation

and imposition of Section 3020-a charges thus qualify as adverse employment actions for these

purposes.

       Next, Plaintiff’s 15-day suspension without pay also constitutes an adverse employment

action as “the Second Circuit has long held that a suspension without pay, for which a plaintiff

receives no backpay, is an adverse employment action.” McInnis v. Town of Weston, 458 F. Supp.

2d 7, 13 (D. Conn. 2006); see also Lovejoy-Wilson v. NOCO Motor Fuel, Inc., 263 F.3d 208, 223

(2d Cir. 2001) (noting that one-week suspension without pay qualified as an adverse employment

action).

       Lastly, Plaintiff alleges that he “was removed from P.S. 46 after he was served” with

Section 3020-a charges in June 2017, AC ¶ 24, and also that the Section 3020-a hearing “led to . .

. his ultimate removal from the school in November 2017,” Opp’n at 2. Plaintiff has been assigned

to the ATR pool “[s]ince being served and undergoing his 3020-a case.” AC ¶ 29. Although

termination from the DOE following the Section 3020-a findings would constitute an adverse

employment action, see Johnson, 2015 WL 845723, at *4, transfer from P.S. 46 to a different

school or to the ATR pool alone would not, see, e.g., Moschetti v. N.Y.C. Dep’t of Educ., No. 15-

CV-3161 (KMK), 2018 WL 4759787, at *16 (S.D.N.Y. Sept. 28, 2018) (concluding that ATR status

was not an adverse employment action where plaintiff “[did] not explain how ATR status serves

as a demotion or loss of wages”), aff’d, 778 F. App’x 65 (2d Cir. 2019); Stofsky v. Pawling Cent.

Sch. Dist., 635 F. Supp. 2d 272, 298 (S.D.N.Y. 2009) (explaining that an involuntary transfer is an

                                                16
         Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 17 of 30




adverse employment action only “when an employee’s new assignment is materially less

prestigious, materially less suited to [his] skills and expertise, or materially less conducive to career

advancement”) (citation omitted). Plaintiff, moreover, asserts that he “is . . . a teacher within the

school system operated by the [DOE].” AC ¶ 4 (emphasis added). To the extent that Plaintiff

seeks to allege, rather, that he was terminated from the DOE entirely––or that his transfer served

as a demotion, resulted in a loss of wages, or otherwise constituted an adverse action––he shall

allege facts supporting such an allegation in an amended complaint.

                2. Inference of Discrimination

        In any event, Plaintiff has not plausibly alleged that any of the adverse employment actions

discussed above “occurred under circumstances giving rise to an inference of discrimination,”

Gorzynski, 596 F.3d at 107, or that “age was the ‘but for’ cause of” these actions, Boonmalert, 721

F. App’x at 32. “An inference of discrimination can arise from circumstances including, but not

limited to, ‘the employer’s criticism of the plaintiff’s performance in . . . degrading terms; or its

invidious comments about others in the employee’s protected group; or the more favorable

treatment of employees not in the protected group; or the sequence of events leading to the

plaintiff’s discharge.’” Littlejohn, 795 F.3d at 312 (quoting Leibowitz v. Cornell Univ., 584 F.3d

487, 502 (2d Cir. 2009)). “A showing of disparate treatment—that is, a showing that the employer

treated [a] plaintiff ‘less favorably than a similarly situated employee outside his protected

group’—is [also] a recognized method of raising an inference of discrimination[.]” Mandell v.

Cty. of Suffolk, 316 F.3d 368, 379 (2d Cir. 2003) (quoting Graham v. Long Island R.R., 230 F.3d

34, 39 (2d Cir. 2000)). In order to succeed on a disparate treatment claim, a plaintiff “must show

[he] was similarly situated in all material respects to the individuals with whom [he] seeks to

compare [himself].” Id.

                                                   17
         Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 18 of 30




        Construing his allegations liberally, Plaintiff first avers discriminatory intent based on a

comparison to other teachers at P.S. 46, asserting that three teachers at the school “routinely

engage[d] in the same or worse behavior as Plaintiff and [did] not receive any discipline or

repercussions.” AC ¶ 23. In particular, he contends that Mr. Rosado, the Dean of Discipline,

“restrained a female third-grade student by the neck yet was never investigated,” and that “Mr.

Arroyo, a science teacher, and Mr. Scarantino, a testing coordinator, routinely restrained student

JB, yet were never investigated.” Id. It is not clear, however, that any of these teachers were

“similarly situated in all material respects” to Plaintiff at the time of the alleged incidents. Mandell,

316 F.3d at 379. In this Circuit, “[a]n employee is similarly situated to co-employees if they were

(1) ‘subject to the same performance evaluation and discipline standards’ and (2) ‘engaged in

comparable conduct.’” Ruiz v. Cty. of Rockland, 609 F.3d 486, 493-94 (2d Cir. 2010) (quoting

Graham, 230 F.3d at 40). “Ordinarily, the question whether two employees are similarly situated

is a question of fact for the jury.” Hausdorf v. N.Y.C. Dep’t of Educ., No. 17-CV-2115 (PAE) (SN),

2018 WL 1871945, at *7 (S.D.N.Y. Jan. 25, 2018) (quoting Mandell, 316 F.3d at 379).

Nonetheless, at the pleading stage, “a complaint generally must identify the similarly situated

employees with some specificity.” Id.

        Plaintiff’s comparison to these teachers fails to “make plausible the conclusion that ‘but

for’ his age,” Defendants would not have conducted the investigation into the October 5, 2016

incident. See Payne v. Malemathew, No. 09-CV-1634 (CS), 2011 WL 3043920, at *2 (S.D.N.Y.

July 22, 2011) (alterations and citations omitted). Notably, Plaintiff does not include the ages of

these other teachers in his Amended Complaint or opposition, but merely contends that they “were

all younger than” him. See Opp’n at 2. The mere fact that these teachers were “younger” does not

demonstrate that age was the “but for” cause of the investigation into the October 5, 2016 incident

                                                   18
         Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 19 of 30




or the subsequent disciplinary charges. See Adams v. N.Y. State Educ. Dep’t, 752 F. Supp. 2d 420,

465-66 (S.D.N.Y. 2010) (dismissing ADEA claim where plaintiffs “merely allege[d] that [they

were] over 40 years of age and were replaced by younger teachers” because such allegations lacked

“facts from which age discrimination [could] be inferred”). Nor has Plaintiff provided facts upon

which the Court could conclude that the Dean of Discipline, a science teacher, and a testing

coordinator were “subject to the same performance evaluation and discipline standards” as he. See

Ruiz, 609 F.3d at 493-94. And as to whether these teachers engaged in the “same or worse

behavior,” Plaintiff alleges only that they “routinely restrained” a particular student and/or once

restrained another student “by the neck.” AC ¶ 23. Plaintiff’s allegations thus fail to show that he

was treated less favorably than any “similarly situated” employee.

       In addition, the attached email conversations between Plaintiff and Defendant Alexander-

Adé are devoid of any references to Plaintiff’s age, thus undermining any inference of

discriminatory intent. In an email dated November 3, 2016, for instance, Alexander-Adé asked

Plaintiff to “open a request for re-evaluation” for a student, Opp’n at A-027, and on November 22,

2016, Plaintiff and Alexander-Adé discussed a paraprofessional’s absence during school dismissal,

id. at A-026. In another set of emails, dated December 1 and 2, 2016, Alexander-Adé sent Plaintiff

the report from the “corporal punishment allegation” and requested that he submit his statement

so that she could “send [his] complete statement together with the report to the legal team for

evaluation and a final decision.” Id. at A-025. Plaintiff’s email to Alexander-Adé on January 15,

2017, moreover, expressed concerns about a negative classroom observation, but did not assert

any claims of age discrimination. See id. at A-002. Lastly, on February 2, 2017, Alexander-Adé

emailed Plaintiff asking him to “stop by to see [her] in the Main Office” the next day, to which

Plaintiff asked if he would “need a UFT representative again.” Id. at A-015. No reference to age

                                                19
         Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 20 of 30




is contained in any of these emails, nor is there any indication that the emails––or any of the events

described therein––were motivated by discriminatory intent based on Plaintiff’s age.

        Similarly, Plaintiff does not point to any circumstantial evidence that gives rise to an

inference that any of Defendants’ actions were based on his age. According to the Amended

Complaint, the “Hearing Officer” imposed the 15-day suspension as a part of her decision

following the Section 3020-a hearing. See AC ¶ 28. Plaintiff does not allege that the Hearing

Officer imposed the suspension based on any discriminatory animus. See Mazur v. N.Y.C. Dep’t

of Educ., 53 F. Supp. 3d 618, 634 (S.D.N.Y. 2014) (rejecting plaintiff’s ADEA claim following a

Section 3020-a hearing because she had “not shown that the hearing officers were biased or that

certain evidence was unavailable or overlooked, thus undermining the inference that her

suspension was connected to her protected status”), aff’d, 621 F. App’x 88 (2d Cir. 2015). Nor

does Plaintiff maintain that Defendants influenced the Hearing Officer’s decision based on their

own discriminatory intent.

        In the absence of additional circumstantial evidence establishing discrimination based on

age, Plaintiff has failed to allege even a minimal inference that age was the “but-for” cause of any

of the adverse employment actions. Accordingly, Plaintiff’s claim for discrimination under the

ADEA is dismissed.

III.    Plaintiff’s Retaliation Claim under the ADEA

        Plaintiff also argues that Defendants “retaliat[ed] against [him] based on his age.” AC ¶

36. Like his ADEA discrimination claim, his ADEA retaliation claim also fails. “In order to plead

a prima facie claim of retaliation under . . . the ADEA, a plaintiff must allege that (1) he participated

in a protected activity; (2) the employer knew of his protected activity; (3) he was subjected to an

adverse employment action; and (4) there was a causal connection between the participation in the

                                                   20
         Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 21 of 30




protected activity and the adverse employment action.” Ninying v. N.Y.C. Fire Dep’t, 807 F. App’x

112, 115 (2d Cir. 2020) (summary order). With respect to the first element, a plaintiff engages in

a protected activity under the ADEA if he has “a good faith, reasonable belief that he [is] opposing

an employment practice made unlawful by . . . [the ADEA].” Kessler v. Westchester Cty. Dep’t of

Soc. Servs., 461 F.3d 199, 210 (2d Cir. 2006) (quoting McMenemy v. City of Rochester, 241 F.3d

279, 285 (2d Cir. 2001)). “Protected activity under the ADEA includes opposing or charging

unlawful practices, or participating in any manner in the investigation, proceedings or litigation of

an ADEA claim.” Pocino v. Culkin, No. 09-CV-3447 (RJD) (RLM), 2010 WL 3516219, at *3

(E.D.N.Y. Aug. 31, 2010). However, the ADEA is not an “all-purpose whistleblower statute.”

McCalman v. Partners in Care, No. 01 Civ. 5844 (FM), 2003 WL 22251334, at *6 (S.D.N.Y. Sept.

30, 2003).

       Plaintiff has not plausibly alleged that he engaged in protected activity under the ADEA

because he has not provided any facts demonstrating that he believed that “he was opposing an

employment practice made unlawful by” the ADEA during his tenure at P.S. 46. See Kessler, 461

F.3d at 210. As discussed below, Plaintiff alleges only that he participated in protected activity by

making complaints about “the treatment and safety of students with special needs at his school

throughout his 12 years at the school.” AC ¶ 11. None of Plaintiff’s complaints, however, appear

to relate to concerns about age discrimination. See, e.g., McCalman, 2003 WL 22251334, at *6

(finding complaints to Department of Health about employer’s non-age-related practices did not

constitute “protected activity” under ADEA). Plaintiff’s retaliation claim under the ADEA is thus

dismissed.




                                                 21
         Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 22 of 30




IV.     Plaintiff’s Retaliation Claims under the ADA and Rehabilitation Act

        “The ADA prohibits, inter alia, retaliation against any individual who has asserted rights

under the ADA.” Sarno v. Douglas Elliman-Gibbons & Ives, Inc., 183 F.3d 155, 159 (2d Cir.

1999); see 42 U.S.C. § 12203(a) (“No person shall discriminate against any individual because

such individual . . . made a charge, testified, assisted, or participated in any manner in an

investigation, proceeding, or hearing under this chapter.”). The Rehabilitation Act contains a

“similar provision[] against retaliation and [is] governed in this respect by the same standards as

the ADA.” Treglia v. Town of Manlius, 313 F.3d 713, 719 (2d Cir. 2002). As with retaliation

claims under the ADEA, to state a claim for retaliation under the ADA and Section 504 of the

Rehabilitation Act, a plaintiff “must show that: (1) [he] engaged in an activity protected by the

ADA [or Rehabilitation Act]; (2) the employer was aware of this activity; (3) the employer took

adverse employment action against [him]; and (4) a causal connection exists between the alleged

adverse action and the protected activity.” Morey v. Windsong Radiology Grp., P.C., 794 F. App’x

30, 33 (2d Cir. 2019) (summary order) (citation omitted). “To survive a motion to dismiss, an

employee need not specifically plead every element; [he] must allege just enough factual matter

to render [the] retaliation claims plausible.” Pediford-Aziz v. City of New York, 170 F. Supp. 3d

480, 485 (E.D.N.Y. 2016) (internal quotation marks and citation omitted). Because Plaintiff has

failed to plausibly allege Defendants’ awareness of any protected activity, as well as a causal

connection between the protected activity and any adverse employment actions, his retaliation

claims fail.

        A. Protected Activity

        “There is significant precedential support for the proposition that ‘a non-disabled

individual who files a complaint of disability discrimination is engaging in activity protected under

                                                 22
         Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 23 of 30




the ADA.’” Volpe, 195 F. Supp. 3d at 596 (citation omitted). Under the Rehabilitation Act and

ADA, moreover, “[a] plaintiff may prevail on a claim for retaliation even when the underlying

conduct complained of was not in fact unlawful ‘so long as he can establish that he possessed a

good faith, reasonable belief that the underlying challenged actions of the employer violated [the]

law.’” Treglia, 313 F.3d at 719 (citation omitted); see also Natofsky v. City of New York, 921 F.3d

337, 354 (2d Cir. 2019) (“Protected activity is action taken to protest or oppose statutorily

prohibited discrimination.”) (internal quotation marks and citation omitted). Thus, courts in this

Circuit have concluded that advocacy on behalf of special education students constitutes protected

activity under the ADA and the Rehabilitation Act. See, e.g., Payson v. Bd. of Educ. of Mount

Pleasant Cottage Sch., USFD, No. 14 Civ. 9696 (JCM), 2017 WL 4221455, at *24 (S.D.N.Y. Sept.

20, 2017) (explaining that advocacy that “sought to ensure that special education students were

not denied the benefits of public education” was protected activity under Rehabilitation Act);

Volpe, 195 F. Supp. 3d at 597 (stating that complaints about the safety and treatment of special

education students were protected activity under the Rehabilitation Act and ADA); Stahura-Uhl v.

Iroquois Cent. Sch. Dist., 836 F. Supp. 2d 132, 143 (W.D.N.Y. 2011) (holding that special

education teacher advocating on behalf of disabled students engaged in protected activity under

the Rehabilitation Act).

       Construing his submissions liberally, Plaintiff alleges several instances of protected

activity. In particular, Plaintiff alleges that he sent emails (1) to “his principal [Alexander-Adé]”

on repeated occasions, AC ¶ 19; (2) to the UFT “regarding the school’s lack of compliance to

students’ special education requirements and also regarding allegations of child endangerment,”

id. ¶ 12; and (3) to Superintendent Hulla on two occasions, informing her “of special-education

violations and safety risks to children, such as children left unattended in the hallways, unreported

                                                 23
         Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 24 of 30




incidents involving children, behavioral intervention plans that were never completed, and

fabrication of documentation for students’ individualized education plans” and “concerning an

incident involving a student in his classroom,” id. ¶¶ 19-21. Plaintiff also attaches excerpts of

several emails to his opposition, which reflect Special Ed Complaint and Safety/Discipline Report

Forms filed with the UFT, Opp’n at A-001, A-003-12, emails Plaintiff sent to UFT Liaison Yefet,

id. at A-020-22, an email Plaintiff sent to UFT representative Carioscia, id. at A-016,

correspondence between Plaintiff and Alexander-Adé, id. at A-002, A-014-15, A-018, A-025-27,

emails to the “Title IX Inquiries” DOE email address, id. at A-017, A-019, an email from P.S. 46

Assistant Principal Rena Westberry requesting documents for a student in his classroom, id. at A-

023-24, and a parental notification for a Behavioral Intervention Planning/Review meeting for a

student, id. at A-028. A subset of Plaintiff’s emails sent within P.S. 46 and to the UFT, as well as

his emails to Superintendent Hulla and Title IX Inquiries, constitute protected activity for purposes

of his retaliation claims.

        First, accepting Plaintiff’s allegations as true and drawing all reasonable inferences in his

favor, he adequately pleads that he engaged in protected activity through his correspondence within

P.S. 46. Putting aside Plaintiff’s bald contention that he “made over a hundred” complaints “about

the treatment and safety of students with special needs” at P.S. 46 during his “12 years at the

school,” see AC ¶ 11; see also Volpe, 195 F. Supp. 3d at 596 (finding that plaintiff’s complaints

about “a host of topics throughout her tenure at” her school lacked “concrete information that

would permit [such complaints] to be recognized as a particularized protected activity”)

(alterations and internal quotation marks omitted), two of Plaintiff’s emails evidence protected

activity under the ADA and the Rehabilitation Act. On November 22, 2016, Plaintiff emailed

Alexander-Adé to inform her that a “Paraprofessional” was not present during school dismissal,

                                                 24
           Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 25 of 30




alleging that “student safety [was] being compromised.” Opp’n at A-026. Plaintiff also emailed

Alexander-Adé on January 15, 2017 informing her that Gonzalez had been “grossly negligent” in

failing to “maintain[] a safe classroom environment” while conducting a class observation, which

compromised “the safety of all students involved.” Id. at A-002. These emails––which, construed

liberally, memorialized complaints about the safety of special education students––constitute

protected activity under the Rehabilitation Act and the ADA. See Volpe, 195 F. Supp. 3d at 597

(finding that special education and safety complaints were protected activity under the

Rehabilitation Act and ADA). 7

         Plaintiff’s correspondence with the UFT also suffices to establish protected activity.

Plaintiff alleges that he emailed the UFT “regarding the school’s lack of compliance to students’

special education requirements.” AC ¶ 12. Additionally, Plaintiff provides two Special Ed

Complaint Forms in which he apparently informed the UFT that a student was placed in his

classroom “illegally,” Opp’n at A-009, and that the school was “violating [the student’s]

mandates,” id. at A-011, as well as an email to UFT Liaison Yefet concerning violations of “Special

Education Compliance,” id. at A-020-021. This type of advocacy constitutes protected activity

under the ADA and the Rehabilitation Act. See, e.g., Volpe, 195 F. Supp. 3d at 597 (stating that



7
  The other emails that Plaintiff submitted, however, do not plausibly allege protected activity. Plaintiff’s remaining
correspondence with Alexander-Adé concerns a student who would spend the day with another teacher due to
“continuous inappropriate and dangerous behavior,” Opp’n at A-018, a request for a meeting, id. at A-014-015, a
request for a statement relating to the corporal punishment allegation, id. at A-025, and a request that Plaintiff open a
re-evaluation for another student, id. at A-027. None of these emails refer to special education violations or otherwise
appear to report unlawful activities under the ADA or the Rehabilitation Act. The remaining email with P.S. 46 staff
concerns an exchange with Assistant Principal Rena Westberry, in which she requests documentation relating to a
student in Plaintiff’s class. Id. at A-023-24. Although Westberry indicates that Plaintiff had asked for “Ms. Chaikin’s
documentation,” this email does not demonstrate that Plaintiff was “challeng[ing] actions of the [DOE] [that] violated”
the ADA or the Rehabilitation Act. Treglia, 313 F.3d at 719. Lastly, the parental notification for a “Behavioral
Intervention Planning/Review” meeting contains no information establishing that it was protected activity. Opp’n at
A-028.


                                                          25
           Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 26 of 30




complaints about school’s failure to provide support to “[special education] students with

dangerous and/or violent propensities” was protected activity); Felton v. Katonah Lewisboro Sch.

Dist., No. 08 Civ. 9340 (SCR), 2009 WL 2223853, at *2, *6 (S.D.N.Y. July 27, 2009) (noting that

special education teachers’ complaints concerning the inappropriate curriculum, lack of supplies,

and inaccurate IEPs were protected activity under the ADA and Rehabilitation Act). 8

         Plaintiff’s alleged emails to Superintendent Hulla––which concerned “special education

violations,” “behavioral intervention plans that were never completed,” and “fabrication of

documentation for students’ individualized education plans,” AC ¶ 20––also suffice to establish

protected activity. See Stahura-Uhl, 836 F. Supp. 2d at 136, 143 (holding that plaintiff’s advocacy,

which included complaints that IEPs were not followed and were modified without hearings, was

protected activity). For similar reasons, Plaintiff’s comments in his email to the Title IX Inquiries

DOE email address concerning a child that was placed in a Special Education setting “without an

IEP” and against protocol, see Opp’n at A-017, constitute protected activity. See Payson, 2017

WL 4221455, at *22-24 (finding that teacher’s advocacy relating to special education students’

incorrect class placement was protected activity under the Rehabilitation Act). Thus, for purposes


8
  Plaintiff’s remaining emails to the UFT, however, do not constitute protected activity. In a Special Ed Complaint
Form dated January 10, 2017, for instance, Plaintiff complains about “an informal rating” that he received, but does
not allege that that rating was in any way connected to discrimination against disabled students. Opp’n at A-001; see
also Natofsky, 921 F.3d at 353-54 (“[A]ppealing a negative performance review is not a protected activity that can
give rise to a retaliation claim.”). Similarly, Plaintiff’s January 11, 2017 email to Yefet alleges that Gonzalez was
“setting [him] up for failure” by observing him under “extreme circumstances.” Opp’n at A-022. Although Plaintiff
asserts that Gonzalez’s failure to act when a student behaved violently caused the other students to become “terrified,”
he does not allege that Gonzalez’s actions during the observation violated any laws or discriminated against any
students. See id. Next, in a Safety/Discipline Report Form dated February 17, 2017, Plaintiff alleges he was “falsely
accused of corporal punishment by several co-workers”, id. at A-010, and in a Special Ed Complaint Form on June
12, 2017, Plaintiff claims that a UFT member failed “to represent [his] current status,” id. at A-012. Neither of these
complaints, however, reference statutorily prohibited discrimination.              Plaintiff’s remaining records of
“Safety/Discipline Report Forms” contain no detail aside from the dates and the general category to which the
complaints pertained. See id. at A-003-07. Finally, in an email to UFT representative Matt Carioscia on February 8,
2017, Plaintiff merely asks Carioscia to delete some unspecified “information and email,” without any context. Id. at
A-016. Plaintiff has thus not sufficiently demonstrated that he was opposing any violations of the ADA or the
Rehabilitation Act in these documents.
                                                          26
         Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 27 of 30




of his retaliation claims, Plaintiff has adequately alleged that he engaged in protected activity

through his emails within P.S. 46, and to the UFT, Superintendent Hulla, and Title IX Inquiries.

       B. Awareness of Protected Activity and Causal Connection

       Plaintiff’s retaliation claims under the ADA and the Rehabilitation Act nonetheless fail

because he has not plausibly alleged that Defendants were “aware of [his protected] activity,” or

that “a causal connection exists between the[ir] alleged adverse action[s] and [his] protected

activity.” Morey, 794 F. App’x at 33. With respect to Plaintiff’s complaints to the UFT, the Special

Ed Complaint Forms concerning students improperly placed in his classroom are prefaced with a

bolded statement stating, “[w]e will not share your name or any information that you provided

with administrative, supervisory or managerial personnel in the Department of Education without

your approval.” See Opp’n at A-009, A-011. This counsels against an inference that Defendants

would have been aware of these complaints, or would have known that they came from Plaintiff

in particular. Moreover, no one from P.S. 46 or the DOE appears to have been copied on Plaintiff’s

emails to the UFT. See, e.g., id. at A-021. Accordingly, “Plaintiff has not pled facts demonstrating

that DOE was ‘aware of this activity,’” and thus, the claim must be dismissed. Lam v. N.Y.C. Dep’t

of Educ., No. 18 Civ. 2756 (PGG), 2019 WL 2327655, at *12 (S.D.N.Y. May 30, 2019).

       Plaintiff also does not allege that any of the Defendants—or anyone at P.S. 46 in

particular—was aware that he had emailed Superintendent Hulla or the DOE’s Title IX Inquiries

email address. See AC ¶¶ 19-21; Opp’n at A-017; see also Glascoe v. Solomon, No. 18 Civ. 8284

(AT), 2020 WL 1272120, at *9 n.8 (S.D.N.Y. Mar. 17, 2020) (dismissing Title VII retaliation claim

where plaintiff did not plead “that [her principal] was aware of the complaint, or [provide] any

facts that link[ed] her complaint to Defendants’ decision to fire her”). It is true that Superintendent

Hulla is an employee of the DOE, and that the Title IX Inquiries email account was presumably

                                                  27
         Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 28 of 30




monitored by employees of the DOE. And in the Title VII context, the Second Circuit has stated

that such “general corporate knowledge that the plaintiff has engaged in a protected activity” is

sufficient for purposes of a retaliation claim. See Gordon v. N.Y.C. Bd. of Educ., 232 F.3d 111, 116

(2d Cir. 2000). But even assuming that Plaintiff’s allegations are sufficient to satisfy this second

prong, he nevertheless fails to allege a “causal connection” between these emails and any of the

alleged retaliatory acts. See Seivright v. Montefiore Med. Ctr., Hosp. of Albert Einstein Coll. of

Med., No. 11 Civ. 8934 (AJN), 2014 WL 896744, at *11 (S.D.N.Y. Mar. 3, 2014) (noting that,

notwithstanding the Second Circuit’s decision in Gordon, a “lack of knowledge by decision-

makers undercuts a claim of a causal connection”). Although Plaintiff alleges that he received a

“letter to file” “[s]everal days after” he emailed Hulla, and on the same day as his email to Title

IX Inquiries, see AC ¶ 22; Opp’n at A-017, his emails demonstrate that the investigation relating

to the disciplinary charges was already in progress in December 2016, over a month before he

purportedly engaged in these protected activities, see Opp’n at A-025. See also Lawtone-Bowles

v. City of New York, No. 17-CV-8024, 2019 WL 652593, at *5 (S.D.N.Y. Feb. 15, 2019) (“[W]here

the pleadings reveal adverse [disciplinary] actions [that] were both part, and the ultimate product,

of an extensive period of progressive discipline that began before any protected activity, the Court

will not infer retaliatory animus based on temporal proximity alone.”) (internal quotation marks

and citation omitted).

       Plaintiff’s retaliation claims based on his January 2017 email to Alexander-Adé fail for

similar reasons. Although Defendants would necessarily have been aware of this email, Plaintiff

does not plausibly allege any causal connection between this complaint and the disciplinary

investigation, which was already underway in December 2016. See Opp’n at A-025. Finally,

although Plaintiff’s November 2016 email to Alexander-Adé is closer in temporal proximity to the

                                                28
           Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 29 of 30




investigation into the October 5, 2016 incident, that email still does not make plausible the

inference that the investigation occurred as a result of his November email, and not in response to

the October 5, 2016 incident itself. Indeed, Plaintiff does not appear to allege otherwise in the

Amended Complaint. See AC ¶ 18 (“Following [the] incident, Defendants . . . conducted an

investigation into Plaintiff’s conduct.”) (emphasis added); see also Kaur v. N.Y.C. Health & Hosps.

Corp., 688 F. Supp. 2d 317, 336 (S.D.N.Y. 2010) (holding that plaintiff failed to state a prima facie

case for Title VII retaliation because plaintiff’s “problems at work began long before she engaged

in any protected activity, and without direct evidence of retaliatory animus on behalf of Defendant,

mere proximity in time [could not] give rise to an inference of retaliation”).

         Finally, the 15-day suspension is simply too attenuated from Plaintiff’s November 2016

and January 2017 emails to Alexander-Adé, or to his January 2017 emails to Superintendent Hulla

and the DOE’s Title IX Inquiries email address, to establish any causal connection. See Graham

v. Macy’s, Inc., No. 14 Civ. 3192 (PAE), 2016 WL 354897, at *9 (S.D.N.Y. Jan. 28, 2016)

(explaining that courts in the Second Circuit “generally hold that a gap longer than two months

severs the inferred causal relationship”). Plaintiff’s retaliation claims based on these emails thus

fail.

         Accordingly, Plaintiff’s claims for retaliation under the ADA and Rehabilitation Act are

dismissed. 9


9
 Plaintiff’s ADA and Rehabilitation Claims are dismissed against Defendants Alexander-Adé and Gonzalez for the
separate reason that individuals cannot be held personally liable under these statutes. See Spiegel v. Schulmann, 604
F.3d 72, 79 (2d Cir. 2010) (ADA); Garcia v. S.U.N.Y. Health Scis. Ctr. of Brooklyn, 280 F.3d 98, 107 (2d Cir. 2001)
(Rehabilitation Act). Although the Second Circuit has not settled whether individuals may be sued in their official
capacities under the ADA or the Rehabilitation Act, see Cosby v. Rusi, No. 20-CV-459 (MPS), 2020 WL 3577482, at
*5 (D. Conn. July 1, 2020), Plaintiff’s ADA and Rehabilitation claims against Defendants Alexander-Adé and
Gonzalez are nonetheless “wholly redundant” to his claims against the DOE, see Rutherford v. Fla. Union Free Sch.
Dist., No. 16-CV-9778 (KMK), 2019 WL 1437823, at *41 (S.D.N.Y. Mar. 29, 2019). They are thus dismissed with
prejudice regardless of whether they are asserted against these defendants in their “individual” or “official” capacities.

                                                           29
          Case 1:17-cv-09205-RA Document 44 Filed 07/28/20 Page 30 of 30




                                               CONCLUSION

        For the foregoing reasons, Defendants’ motion to dismiss Plaintiff’s Amended Complaint

is granted. Plaintiff’s claims against the individual defendants are dismissed with prejudice. In

light of his pro se status, the Court will permit Plaintiff one final attempt to amend his complaint

with respect to the DOE, to the extent he has a good faith basis to do so. Should he choose to

amend his ADEA claims, Plaintiff must allege with specificity the “lead teacher” positions he

applied for and was rejected from within P.S. 46, including when he applied to such positions, as

well as facts giving rise to an inference of age discrimination on the part of the DOE. Should he

amend his claims under the ADA and the Rehabilitation Act, Plaintiff must plead facts from which

the Court may infer a causal connection between Plaintiff’s advocacy on behalf of special

education students and the adverse employment actions allegedly taken against him. Plaintiff’s

second amended complaint shall be filed no later than September 28, 2020.

SO ORDERED.

 Dated:     July 28, 2020
            New York, New York


                                                         Ronnie Abrams
                                                         United States District Judge




See id. (collecting cases and dismissing ADA and Section 504 claims against individuals in their official capacity
because they were redundant to claims against the school district).
                                                       30
